ACCEPTED
                                                                                     04-14-00655-CV
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                                                                3/26/2015 9:01:28 PM
                                                                                       KEITH HOTTLE
                                                                                              CLERK

                                04-14-00655-CV
                        VICTOR and IVARENE HOSEK
                                                                     FILED IN
                                                              4th COURT OF APPEALS
                                    Appellant                  SAN ANTONIO, TEXAS
                                                              03/26/2015 9:01:28 PM
                                       V.
                                                                  KEITH E. HOTTLE
                                                                       Clerk
                               ROSALE SCOTT
                                    Appellees


            ON APPEAL TO THE FOURTH COURT OF APPEALS
                FROM THE 81st JUDICIAL DISTRICT COURT
                         TRIAL CASE NO. 2011-53723




                      NOTICE OF ADDRESS CHANGE


TO THE HONORABLE COURT & ALL COUNSEL:
      Counsel for the Appellants will be changing their address to the below

indicated address immediately. We are looking forward to our new, larger office.

                                            Respectfully submitted,

                                            _____/s/ MB CHIMENE__________

                                            THE CHIMENE LAW FIRM
                                            2827 Linkwood Dr.
                                            Houston, TX. 77025-3809
                                            (832) 804-9018
                                            No fax available
                                            michelec@airmail.net
                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above
Notice was sent this day, March 26th, 2015 to the following by ECF and certified
mail:

G. Wade Caldwell
Raquel Perez
One Riverwalk Place, Ste. 1825
700 North St. Mary’s,
San Antonio, Texas 78205

_____/s/ MB CHIMENE_______